Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 23 May 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter:
Quincy, May 23, 1809

Yesterday your father brought me the much–desired packet. You mention General Eaton’s town–meeting speech, which I had seen. I presume he was in spirits when he made it; his virulence against Mr. —— is really personal—thereby hangs a tale. Mr. Lear, you know, made a treaty with Tripoli, which, through the misrepresentation of Eaton and his intrigues, had like to have been rejected by the Senate. Mr. —— thought Lear sustained and defended him and his treaty so ably, as to convince the Senate, and the treaty was ratified. Eaton also made, as he thought, very inadmissible demands of money, and that to a great amount, which Mr. —— opposed, though in this he was not successful. All this was enough to make Eaton his enemy. Eaton is a bold, daring adventurer, with considerable talents, but without judgment, prudence, or discretion; he is too well known to do any essential injury. His story of a mission to Constantinople, is all a vision of his own imagination, never heard of before by any one.
I fear we are very ungrateful for the many favours Heaven is bestowing upon us. When we have been threatened with calamities, and the scenes have been most gloomy and distressing in our view, we have been saved from the horrors and calamities of war, by the returning justice of the offending powers. I am full of the mind that the election of Mr. Madison to the Presidency has had a powerful weight in the British Cabinet to bring them to terms of accommodation. According to Lord Grenville’s speech in the House of Lords, and M. Whitbread’s in the House of Commons, the embargo and non–intercourse act, had a much greater effect on England than even the best informed Americans believed. It affected their revenue as much as it did ours: it deprived them of raw materials for their factories, and would, if continued much longer, have starved thousands.
I believe I read the whole of the documents and correspondence between our own government, and that of the belligerents, as they are called, and I most solemnly declare that I could not see any disposition to favour one nation more than another; but the strictest impartiality which justice required. I read them too, with a scrutenizing eye, because so much had been said both in Congress and out of doors respecting a partiality to France: so much has the malignant spirit of party blinded and misled the people. There is no despotism like that practised by the rulers of opinion. Virgil, in one of his odysseys, describes Æolus as confining the winds in a bag, and relates the terrible havoc they made when unskilfully let loose. We may compare the spirit of party to these winds, which blew the embers of discontent in flames, and threatened destruction to every obstacle which opposes their progress.
I dare not trust myself with describing to you how much I want to see you. On reflecting upon the barriers which age and infirmities, as well as many other obstacles placed between us, that I still possess the faculty of communicating with you by letter, is a source of enjoyment to me. How many blessings does the bountiful hand of Providence scatter in various proportions, to alleviate the sorrows and sufferings of a state only meant as the pathway to felicity.
I am writing by candle–light, whilst all around me are fast bound in sleep. My eyes suffer; but there is a tranquillity around me that the busy cares of the day interrupt and obstruct: even faithful Juno lies snoring beside me. Tell Mrs. S—— that her sister Sally wonders she does not write to her. We are all well. Adieu, my dear daughter. The clock strikes 12, and I must retire to rest, or suffer on the morrow.
Your affectionate mother,
A. Adams